Appeal from an order of the Family Court, Broome County, entered October 2, 1975, which found that appellant had willfully violated an order of the court and sentenced him to 90 days in the Broome County Jail. It is evident from the record that appellant is not sentenced to jail for failure to make support payments but solely for a willful disobedience of a mandate of the court (see Chase v Griffin, 31 AD2d 681; Fuller v Fuller, 31 AD2d 587; Matter of Hoyt v Pierce, 31 AD2d 582). Order affirmed, with costs. Greenblott, J. P., Sweeney, Main, Larkin and Reynolds, JJ., concur.